Gray, J.
It is doubtless the duty of a debtor who has entered into a recognizance under Gen. Sts. c. 124, § 10, to appear in person before a magistrate at the time fixed for his examination, and the examination cannot well proceed in his absence. But the statute expressly provides that “ the magistrate may adjourn the case from time to time, and shall have the same powers with respect to all other incidents thereto, as justices of the peace or other courts have in civil actions.” Gen. Sts. c. 124, § 16. It is within the power of any court, in a civil action to which the defendant is bound to answer in person, to allow him, on account of sickness, or accident, or any other cause satisfactory to the court, to appear by attorney for the purpose of moving for a postponement of the trial. No more than this was done in the present case. The motion for an adjournment was made within the hour appointed for the examination, and the fact that the magistrate held it under consideration until after the hour had expired and the creditor’s attorney had departed does not invalidate the order adjourning the case. At the time to which the case was adjourned the debtor appeared, and after another adjournment, of which notice was given to the creditor, he was discharged by the magistrate, within thirty days from the time of his arrest. The defendant was thus lawfully discharged from his recognizance, and the plaintiff cannot maintain this action,

Exceptions overruled.